Citation Nr: 1116252	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the Veteran's service-connected aortic insufficiency.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.  In May 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  When this case was initially before the Board in November 2009, it was remanded for further development.  

At the outset, the Board notes that the issue of entitlement to service connection for a heart disorder was previously on appeal.  Significantly, however, in a December 2010 rating decision, the RO granted service connection for aortic insufficiency and assigned a 30 percent disability rating, effective April 8, 2003.  Insofar as this represents a full grant of the Veteran's heart disability claim on appeal, this matter is no longer before the Board and the issue on appeal is as stated on the cover sheet.  


FINDINGS OF FACT

1.  Service connection is in effect for aortic insufficiency.

2.  The Veteran's hypertension is causally related to her service-connected aortic insufficiency.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension as secondary to service-connected aortic insufficiency have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for hypertension.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that her hypertension first began during service and has continued since.  See Veteran's April 2003 statement and May 2008 DRO hearing transcript.  In this regard, the Veteran has reported that, directly prior to discharge, she was told that she had high blood pressure, and as such, she has had to undergo regular blood pressure checks since.  See May 2008 DRO hearing transcript.  In the alternative, the Veteran contends that her hypertension is secondary to her now service-connected aortic insufficiency.  See June 2005 substantive appeal.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).



A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Certain chronic disabilities, including cardiovascular-renal disease (i.e., hypertension), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with hypertension that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) where there are subsequent manifestations of the same chronic disability at a later date, however remote, unless such condition is shown to clearly be attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In this regard, the Board notes that, to establish the presence of a "chronic disease" in service, the evidence must show 1) a combination of manifestations sufficient to identify the disease entity, and 2) sufficient observation to establish chronicity at the time, as opposed to mere isolated findings and/or a diagnosis including the word "chronic."  Id.   Further, the Board notes that, where such a disease entity is established, there is no requirement of evidentiary showing of continuity.  Id.  In this case, however, as discussed in more detail below, while the Veteran was diagnosed with hypertension during service and now has manifestations of the same disability, because there is only an isolated diagnosis of hypertension during service, there is insufficient evidence of record with which to establish chronicity during service.  Accordingly, because the presence of a chronic disease during service has not been established, service connection on the basis of chronicity is not warranted in this case.  See 38 C.F.R. §§ 3.303(b), 3.307. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

As noted above, in December 2010, service connection for aortic insufficiency was granted, with an effective date of April 8, 2003.  Additionally, a review of the record shows that, at the time of her March 1988 separation examination, the Veteran was noted to have mild hypertension.  Furthermore, the Veteran's post-service VA treatment records reveal that the Veteran has maintained a diagnosis of hypertension since at least June 2002, and both the June 2003 and June 2010 VA examiners diagnosed the Veteran with hypertension.  In light of the foregoing, because it is undisputed that service connection is in effect for the Veteran's aortic insufficiency, she was diagnosed with mild hypertension at the time of her March 1988 separation examination, and she is currently diagnosed with hypertension, the Board will focus on the evidence that pertains to whether her current hypertension is related to military service and/or her service-connected aortic insufficiency.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran's service treatment records show that, at the time of her October 1975 entrance examination, the Veteran denied having a history of high blood pressure and was found to have a normal heart and vascular system.  Similarly, at her September 1987 periodic examination, the Veteran again denied having a history of high blood pressure, and was again found to have a normal vascular system; however, she was diagnosed with an early systolic murmur at that time.  Thereafter, at the time of her March 1988 separation examination, the Veteran again denied having a history of high blood pressure and was noted to have no cardiovascular disease; however, on examination, she was found to have mild hypertension.  In this regard, the Board notes that the Veteran's blood pressure reading at the time of her March 1988 separation examination was 126/90.  

Post-service, during VA treatment in June 2002, the Veteran was diagnosed with hypertension, for which she was prescribed Lisinopril.  Thereafter, during VA treatment in January 2003, the Veteran reported having a history of hypertension, which had been diagnosed by her private physician in 2001, and on examination, the Veteran's blood pressure reading was 147/81.  Based on this evaluation, the doctor diagnosed the Veteran with a history of hypertension, which was currently well controlled.  In this regard, the Board notes that the Veteran's subsequent VA treatment records indicate that she has since continued to receive fairly consistent VA treatment for her hypertension.  

Thereafter, in June 2003, the Veteran was afforded a VA examination regarding her hypertension.  At that time, the examiner noted that the Veteran's VA treatment records revealed blood pressure readings that ranged from 120 to 160 systolic and 60 to 80 diastolic.  The examiner also noted that the Veteran was currently taking Lisinopril for her hypertension.  On examination, the Veteran's blood pressure was 160/80.  Based on his review of the record and his physical examination of the Veteran, the examiner diagnosed the Veteran with systolic hypertension, and went on to provide the opinion that this condition was secondary to the Veteran's aortic insufficiency, noting that there may also be an element of essential hypertension present.  

Finally, in June 2010, the Veteran was afforded another VA examination regarding her hypertension.  After reviewing the Veteran's pertinent medical history and the findings of her examination, the examiner diagnosed the Veteran with hypertension.  The examiner then went on to note that, during service, in March 1988, the Veteran was diagnosed with mild hypertension, noting that at that time, the Veteran had a high blood pressure reading of 126/90.  However, the examiner also reported that, upon review of the Veteran's service treatment records, most of her in-service blood pressure readings, even those within the later years of her service, were well within normal limits and were not even of a borderline hypertensive level.  As such, the examiner reported that she could find no evidence or documentation to support the Veteran's in-service diagnosis of mild hypertension.    

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's currently diagnosed hypertension was caused by her service-connected aortic insufficiency.  In this regard, the Board notes that the Veteran was first diagnosed with hypertension during service.  Moreover, the Board finds it significant that, following separation from service, after reviewing the Veteran's claims file and examining the Veteran, the June 2003 VA examiner provided the opinion that the Veteran's hypertension was secondary to the her now service-connected aortic insufficiency.  The Board finds the medical opinion of the June 2003 VA examiner to be probative as to the etiology of the Veteran's low back disability.  Moreover, the Board notes that there is no contrary opinion of record.  



In this regard, the Board acknowledges that the June 2010 VA examiner provided the opinion that the Veteran's service treatment records did not support her in-service diagnosis of mild hypertension.  Significantly, however, the Board highlights that, although the June 2010 VA examiner commented on the presence/absence of hypertension during service, she failed to provide an opinion as to whether the Veteran's currently diagnosed hypertension was in any way causally related to her service-connected aortic insufficiency, and moreover, failed to provide a clear statement as to the etiology of the Veteran's currently diagnosed hypertension.  As such, the Board finds this opinion to be of little probative value in determining the etiology of the Veteran's currently diagnosed hypertension.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for hypertension.  The Veteran has a current diagnosis of hypertension.  Additionally, service connection is currently in effect for the Veteran's aortic insufficiency.  Finally, the June 2003 VA examiner attributed her hypertension to her now service-connected aortic insufficiency, thereby providing the necessary nexus between her service-connected disability and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's 

claim for service connection for hypertension as secondary to her service-connected aortic insufficiency is granted.  


ORDER

Service connection for hypertension, as secondary to service-connected aortic insufficiency, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


